Case 1:16-cv-01238-CBA-ST Document 239-1 Filed 04/15/20 Page 1 of 4 PageID #: 7510




                 Exhibit A
Case Case:
     1:16-cv-01238-CBA-ST
           1:17-cv-00101 Document
                            Document
                                  #: 229
                                      239-1
                                         Filed:Filed
                                                11/15/18
                                                     04/15/20
                                                          PagePage
                                                              1 of 32PageID
                                                                      of 4 PageID
                                                                             #:3404
                                                                                  #: 7511



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  KATHERINE BLACK,                           )
                                             )
                       Plaintiff,            )
                                             )
         vs.                                 )             Case No. 17 C 101
                                             )
  CHERIE WRIGLEY, MELISSA                    )
  COHENSON, BRIAN A. RAPHAN,                 )
  P.C., and PAMELA KERR,                     )
                                             )
                       Defendants.           )


               ORDER ON PLAINTIFF'S MOTIONS TO COMPEL DISCOVERY

         The Court has reviewed the materials submitted for in camera inspection in
  connection with plaintiff's motions to compel discovery and rules as stated in this order.
  1.     Wrigley documents
         Defendant Wrigley redacted a good deal of information from documents she
  produced, specifically from documents WRIGLEY0026-0036. The redactions were
  appropriate. The material is not relevant, as it all concerns attempts to collect on a
  judgment against Bernard Black, who is not a party to this case, and it amounts to work
  product, as it involves work done under the direction of counsel in connection with
  pending litigation. Plaintiff has identified no viable basis for a contention that work
  product protection has been waived. Plaintiff's motion to compel is denied with respect
  to these documents.
         Plaintiff's reply in support of her motion to compel regarding Wrigley also
  indicated that Wrigley had produced certain e-mails but not the attachments to those e-
  mails. Assuming the attachments still have not been produced, Wrigley has not
  provided them for in camera inspection. The Court sees no viable justification for
  withholding them and directs Wrigley to produce them immediately if she has not
  already done so.
Case Case:
     1:16-cv-01238-CBA-ST
           1:17-cv-00101 Document
                            Document
                                  #: 229
                                      239-1
                                         Filed:Filed
                                                11/15/18
                                                     04/15/20
                                                          PagePage
                                                              2 of 33PageID
                                                                      of 4 PageID
                                                                             #:3405
                                                                                  #: 7512



  2.     Cohenson & Brian A. Raphan, P.C. documents
         Most of the documents withheld by defendant Cohenson, who is an attorney, and
  Brian A. Raphan, P.C., the law firm with which she was affiliated, are attorney notes
  regarding pending or anticipated litigation. See MCBR71-98, 103. They are protected
  by the work product doctrine, and at least some of them memorialize communications
  protected by the attorney-client privilege. Document MCBR 99-102 consists of
  typewritten notes from Cherie Wrigley, Cohenson's client at the time. They are
  protected by both the attorney-client and work product privileges. Finally, document
  MCBR134-136 is an exchange of e-mails between client (Wrigley) and attorney
  (Raphan and Cohenson) concerning pending litigation, and it is unquestionably
  privileged. The Court sees no viable basis for a contention that any applicable privilege
  has been waived. The motion to compel is denied with respect to these documents.
         Plaintiff's reply on the motion to compel regarding Cohenson and Brian A.
  Raphan, P.C. also included discussion of electronically stored information that
  admittedly was not produced, allegedly because the files are corrupted. In their
  response to the motion, Cohenson and the law firm have offered to provide an affidavit
  from Raphan regarding his attempts to recover the files and, if reasonably necessary, a
  further deposition of Raphan on that topic. The Court will hold Cohenson and Raphan
  to that commitment.
  3.     Kerr documents
         The first four documents provided by Kerr are clearly non-privileged
  (KERR00000687, 688, 689, and 690). The fact that they were attached to an e-mail to
  counsel does not entitle Kerr to withhold them. They are to be produced immediately.
  (It is highly likely that plaintiff already has all four of these documents from other
  sources.)
         Document KERR0001845 consists of Kerr's comments to counsel regarding
  allegations in a lawsuit against her. It is a protected attorney-client communication as
  well as work product. The remaining documents consist of a series of e-mail
  exchanges, most of them overlapping with each other. They involve various members
  of a large collection of people, some lawyers and some not: defendant Wrigley,
  attorney Lisa Diponio, Wrigley's brother Anthony Dain, who is also an attorney, attorney

                                                2
Case Case:
     1:16-cv-01238-CBA-ST
           1:17-cv-00101 Document
                            Document
                                  #: 229
                                      239-1
                                         Filed:Filed
                                                11/15/18
                                                     04/15/20
                                                          PagePage
                                                              3 of 34PageID
                                                                      of 4 PageID
                                                                             #:3406
                                                                                  #: 7513



  Ira Salzman, defendant and attorney Cohenson, defendant Kerr, someone with the e-
  mail address d.zen@q.com, attorney Melissa Schwartz, attorney Michael Kutzin, and
  perhaps others. The e-mails concern discussion about settlement of pending litigation
  and litigation strategy. They are all protected work product, if nothing else. And again,
  the Court sees no viable basis for a claim of waiver. The non-lawyers involved all had a
  common interest in connection with all sorts of pending an anticipated litigation, even if
  they did not have a written agreement to this at the time. Dain was not a party to the
  litigation, but it is clear from the contents and context of the e-mails that he was
  participating not just as Wrigley's brother but also because he was providing input as an
  attorney.
                                          Conclusion
         Plaintiff's motions to compel are granted in part and otherwise denied as
  indicated above. In light of the Court's rulings, the Court finds that no further deposition
  testimony by the defendants related to the claims of privilege is warranted, though the
  Court does not intend by this to retreat from its previous comments about the
  impropriety of certain instructions not to answer and "speaking objections" during the
  pertinent depositions.
  Date: November 15, 2018
                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge




                                                3
